Citation Nr: 1646576	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-21 031	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri 


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission 


WITNESSES AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Louis Missouri, which denied entitlement to a TDIU.

In August 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

As a final preliminary matter, the Board notes that the Veteran submitted a Social Security Administration (SSA) disability determination letter during the August 2016 Board hearing with an attached waiver of initial AOJ review, and the Veteran's substantive appeal was filed after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to work due to his degenerative disc disease of the lumbar spine (back), right tibia fracture (right tibia), left tibia fracture (left tibia), right knee patella femoral associated with right tibia fracture (right knee), and left foot calcaneal spur (left foot).

The Veteran is in receipt of a 100 percent schedular rating for a mood disorder from December 1, 2015.  The Board must therefore consider entitlement to a TDIU prior to that date.  Moreover, the Court has held that the issue of entitlement to a TDIU under 38 C.F.R. § 4.16 is not necessarily rendered moot by the grant of a 100 percent rating for a single disability.  In Bradley v. Peake, the Court indicated that a schedular 100 percent rating for a single disability or for a combination of disabilities did not necessarily render moot a claim for a TDIU, because the grant of a TDIU could result in eligibility for SMC under 38 U.S.C.A. § 1114 (s).  22 Vet. App. at 294.  The Court subsequently declared that if a veteran were awarded a TDIU rating based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. at 250.  

Accordingly, although entitlement to a 100 percent schedular rating for mood disorder has been granted, VA still needs to consider entitlement to TDIU for other service-connected disabilities, as it may result in the award of SMC pursuant to 38 U.S.C.A. § 1114(s).  Id.  Here, as the Veteran is claiming that he is entitled to TDIU as result of his service-connected back, right and left tibia, right knee, and left foot disabilities, other than his mood disorder for which he is already rated 100 percent, the claim for TDIU is not rendered moot. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for degenerative disc disease of the lumbar spine, rated as 40 percent prior to June 1, 2014, and 10 percent thereafter, right tibia fracture, left tibia fracture, right knee patella femoral associated with right tibia fracture, and left foot calcaneal spur, each rated separately as 10 percent.  Here, the Veteran's disabilities affect his orthopedic system, a single body system.  Thus, the Veteran has had one disability rated as 60 percent disabling and met the minimum schedular requirements for TDIU benefits prior to June 1, 2014.  38 C.F.R. § 4.16(a)(3).  In addition, from June 1, 2014 to December 1, 2015, the mood disorder was not rated 100 percent and could therefore be considered in determining whether the Veteran met the schedular standards.

In a July 2009 VA examination, the VA examiner concluded that the Veteran's back, bilateral tibia, and left foot disabilities impacted his occupational activities, to include decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and pain.
In a September 2009 VA examination related to complaints of bilateral leg pain, the Veteran reported that he experienced sharp pains, mostly like a muscle spasm, in his right lateral lower back, which increased by sitting, standing and lying, lasting from a few minutes to three to four hours.  He indicated that he is unable to stand for more than twenty minutes, unable to walk more than one-fourth of a mile, and that pain is relieved by lying on his stomach.  A MRI of the spine revealed disc bulges in three different areas of the lumbar spine. 

In an April 2011 VA treatment record, the Veteran reported that he used to love scuba diving and volunteering at the fire department, but that he is limited in what he can do now due to back pain.  He indicated that he was fired as a driver after two complaints, when he lost his phone and missed a call to pick someone up, and left his vehicle at a friend's place.  He stated that his back hurt too much to drive home. 

A December 2011 VA treatment record reflects that the Veteran complained of severe back spasms and that he called an ambulance.  He reported that he refused to go to hospital because he would be prescribed pain medication, which he was already taking at that time. 

A June 2012 VA examiner noted the Veteran's complaints of daily back spasms, lasting thirty minutes to five hours with alleviation with muscle relaxers and heating pad.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine, patellofemoral pain syndrome, right knee and residuals of stress fractures to the bilateral tibias, and left foot calcaneal spur would not render veteran incapable of securing and maintaining either physical and/or sedentary employment.  

In a December 2012 addendum, the VA examiner noted that the Veteran had objective findings for pain attributed to obesity and negative radiographic findings of the lumbar spine.

During his March 2013 VA examination, the Veteran reported that he attended college for one semester, but dropped out because of poor attendance as a result of his back pain.  He also reported that he, then, attended a tech college to study culinary arts, but dropped out before the end of the first semester.  During his August 2016 hearing, the Veteran also indicated the same and added that he could not attend classes because of pain and the side effects from medication.  Since then, he enrolled in online classes, but was unable to complete those courses as well. 

Regarding the Veteran's work history, the March 2013 VA examination report reflects that the Veteran reported that he worked as a security guard for about four months and that he was suspended due to personal conflicts with other employees.  

He also indicated that he worked as a cook/dishwasher at restaurant for about one year and that his back pain limited his ability to bend over and work, so he sat in chair.  He reported that he quit because of an irregular work schedule of eight-hours for one week and eighty hours the next week.  

The Veteran reported that he worked part-time for about one year as a bus-driver and he got suspended for breaking policy after leaving the bus locked outside a friend's house for a couple days.  He also worked as a U.S. Census trainer for about six months until the time limits of the job expired and he offered computer assistance with the hand-held computers.  He reported that he has not worked since due to back and knee pain.  He discussed working in graphic design on computers and working with computer games, such as "mind craft."  

He also reported being a volunteer firefighter, EMT/paramedic, and rescue diver since getting out of service.  The examiner indicated that a certification card reflected certification in 2008.  He reported that he trained in swift water rescue and that he worked and trained with the state police and that his most recent dive for them was about six to eight months ago for the recovery of a body.  He also engaged in diving for commercial properties.

A September 2012 Requests for Employment Information in Connection with Claim for Disability (Employment Information Form) reflects that the Veteran was employed as a dining facility attendant and cook helper from August 2007 to March 2008, and that the Veteran was terminated because he was unable to work on at least six or more occasions.  March 2012 and July 2012 Employment Information Forms from a different employer reflects that the Veteran was employed as a cook from February 2008 to March 2008 and that he was terminated because of his unsatisfactory work volume/quality and that the Veteran is considered in good standing with the company.  

A November 2012 Employment Information Form reflects that the Veteran was employed from October 2009 to October 2010 as a parking crew member.  The employer indicated that the Veteran had resigned from his position. 

The VA examiner noted the Veteran's complaints of back spasms and inability to work.  The examiner opined that the Veteran's back disability did not result in functional impairment.  

The Veteran submitted various buddy statements from his wife (fiancé at that time) and friends, indicating that the Veteran was observed in discomfort and pain, unable to walk for long periods of time, in need of assistance in using the stairs, and unable to continue participation in recreational activities due to pain.

During his August 2016 hearing, the Veteran testified that he is unable to work due to his service-connected disabilities, mainly his back disability.  He reported that as a result of three slipped discs in his lumbar spine, he cannot bend or walk long distances of more than twenty yards, uses a cane, and that he experiences back spasms.  He indicated that he stopped working and engaging in volunteer work in 2009.  The Veteran reported that he could not continue to work as a driver because his back spasms caused him to pull over frequently.  The Veteran also submitted a SSA disability determination letter during the hearing.  Although the letter did not indicate the disabilities for which he is considered disabled for, the Veteran testified that it was for his back, tibia, and knee disabilities. 

Although the medical opinions of record determined that the Veteran's service-connected disabilities do not cause significant functional impairment that would make it difficult or impossible for him to work, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, the June 2012 and March 2013 VA examiners' opinions discounted the Veteran's report of functional effects of his service-connected disabilities without explanation, and did not discuss any of the lay or medical evidence that indicate that the Veteran experiences severe back spasms, which resulted in frequent absences at work and school, as well as work limitations as a result of his service-connected disabilities as noted in previous VA examination reports and treatment records.  Thus, the Board assigns little probative value to these opinions.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Given the significant impairment caused by the Veteran's service connected disabilities, as indicated by the lay and medical evidence, see id. at 1354  ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Board will defer to the agency of original jurisdiction as to the assignment of the effective date for the TDIU and consideration of whether the TDIU is rendered moot by the 100 percent rating for mood disorder from December 1, 2015.  Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating.")


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


